                                           Case 5:21-cv-06183-NC Document 4 Filed 08/13/21 Page 1 of 3




                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                                 UNITED STATES DISTRICT COURT
                                  8                            NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10
                                         AMRIT SINGH,                                        Case No. 21-cv-06183-NC
                                  11
                                                       Plaintiff,                            ORDER TO SHOW CAUSE RE:
Northern District of California




                                  12                                                         SUBJECT MATTER
 United States District Court




                                                v.                                           JURISDICTION
                                  13
                                         PALMETTO CONSULTING OF                              Re: ECF 1
                                  14     COLUMBIA, LLC, and others,
                                  15                   Defendants.
                                  16
                                  17          On August 11, 2021, Pro Se Plaintiff Amrit Singh filed a complaint against
                                  18   Defendants regarding a contract dispute over the ownership of an insurance company.
                                  19   ECF 1. It is unclear from the complaint whether this Court has subject matter jurisdiction
                                  20   over the dispute. Accordingly, the Court ORDERS Singh to show cause in writing why
                                  21   this case should not be dismissed by September 13, 2021.
                                  22          Federal courts are courts of limited jurisdiction and are presumptively without
                                  23   jurisdiction. Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994).
                                  24   Federal courts only have jurisdiction over three types of cases: (1) where the United States
                                  25   is a party; (2) where there is a “federal question” asserted; and (3) where there is complete
                                  26   diversity of citizenship between the parties and the amount in controversy exceeds
                                  27   $75,000. See 28 U.S.C. §§ 1331–32.
                                  28          Based on the allegations in the complaint, this case does not fall under any of the
                                           Case 5:21-cv-06183-NC Document 4 Filed 08/13/21 Page 2 of 3




                                  1    three categories of federal subject matter jurisdiction. First, the United States is not a
                                  2    party. Second, Singh indicates this case arises out of a contract dispute. See ECF 1-1 at 1.
                                  3    Contract law is governed by state law, not federal law, so there is no federal question. See
                                  4    28 U.S.C. § 1331. Third, although Singh identifies diversity as the basis of the Court’s
                                  5    jurisdiction, the complaint does not demonstrate complete diversity of citizenship between
                                  6    the parties and an amount in controversy exceeding $75,000. See 28 U.S.C. § 1332.
                                  7           To satisfy diversity jurisdiction, Singh must demonstrate complete diversity of
                                  8    citizenship between himself–the plaintiff–and all of the defendants. See id. For
                                  9    individuals, citizenship is determined by domicile, or the state where you live with the
                                  10   intent to permanently remain. See Chicago & N. R. Co. v. Ohle, 177 U.S. 123, 126 (1886).
                                  11   For corporations, citizenship is determined by the corporation’s state of incorporation and
                                       principal place of business. For limited liability companies, citizenship is determined by
Northern District of California




                                  12
 United States District Court




                                  13   the citizenship of all LLC members. See Johnson v. Columbia Props. Anchorage, LP, 437
                                  14   F.3d 894, 899 (9th Cir. 2006). In the complaint, Singh identifies the principal place of
                                  15   business of one defendant–American Transportation Group Insurance, Risk Retention
                                  16   Group–but in order to establish diversity jurisdiction he needs to identify ATGI’s principal
                                  17   place of business and state of incorporation and he needs to identify the citizenship of the
                                  18   remaining eighteen defendants.
                                  19          Singh must also demonstrate an amount in controversy exceeding $75,000 to
                                  20   establish diversity jurisdiction. See 28 U.S.C. § 1332. It is unclear from the complaint
                                  21   what Singh is requesting for relief, but there does not appear to be any monetary damages
                                  22   request. Thus, as it alleged, there is no diversity jurisdiction because the amount in
                                  23   controversy does not exceed $75,000.
                                  24          Finally, the Court informs Singh that the Federal Pro Se Program at the San Jose
                                  25   Courthouse provides free information and limited-scope legal advice to pro se litigants in
                                  26   federal civil cases. The Federal Pro Se Program is available by phone appointment at
                                  27   (408) 297-1480. There are also online resources available on the Court’s webpage. The
                                  28   Pro Se Handbook, found at: http://www.cand.uscourts.gov/pro-se-litigants/, has a
                                                                                      2
                                           Case 5:21-cv-06183-NC Document 4 Filed 08/13/21 Page 3 of 3




                                  1    downloadable version of the Court’s publication: Representing Yourself in Federal Court:
                                  2    A Handbook for Pro Se Litigants.
                                  3          In sum, the Court ORDERS Singh to show cause in writing why this case should
                                  4    not be dismissed by September 13, 2021. If Singh does not file a response by September
                                  5    13, the Court will recommend dismissal of the complaint.
                                  6
                                  7          IT IS SO ORDERED.
                                  8
                                  9    Dated: August 13, 2021                  _____________________________________
                                                                                     NATHANAEL M. COUSINS
                                  10                                                 United States Magistrate Judge
                                  11
Northern District of California




                                  12
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                  3
